                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO MARQUES SMITH,

                          Plaintiff,
      v.                                          Case No. 17-cv-667-pp

WISCONSIN DEPARTMENT OF CORRECTIONS,
SCOTT ECKSTEIN, STEVE SCHUELER, JOHN KIND,
CHRISTOPHER STEVENS, RYAN BAUMMANN,
WILLIAN SWIEKATOWSKI, JAY VAN LANEN,
KATRINA PAUL, ANDREW T. WICKMAN,
“OFFICER” LINSSEN, CHRIS L. HEIL,
DANIEL P. CUSHING, STACEY TILOT,
“SGT.” CYGAN, BRIAN FOSTER, ANTHONY MELI,
SARAH COOPER, CYNTHIA L. RADTKE, CATHY JESS,
WILLIAM POLLARD, “CAPTAIN” TIMM, DYLON RADTKE,
“DAI ASSISTAN SECURITY CHIEF, CATHY FRANCOIS,
MILWAUKEE COUNTY OFFICIALS,
KARL P. HAYES—MILWAUKEE COUNTY ADA,
and DAVID DALLAND—MILWAUKEE COUNTY DA INVESTIGATOR,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION TO AMEND CIVIL RIGHTS
      COMPLAINT (DKT. NO. 22) AND SCREENING THIRD AMENDED
                                 COMPLAINT
______________________________________________________________________________

      On May 11, 2017, the plaintiff filed a complaint under 42 U.S.C. §1983,

alleging that seven defendants violated his civil rights when he was in custody

of the Wisconsin Department of Corrections. Dkt. No. 1. The court screened the

complaint and allowed him to proceed with claims under the First and Sixth

Amendments related to an incident that happened in November 2016, when

the prosecutor told the judge during a hearing in the defendant’s criminal case

that the prosecutor had received an email from Green Bay Correctional

                                         1

           Case 2:17-cv-00667-PP Filed 07/13/20 Page 1 of 26 Document 24
Institution about a letter the plaintiff had written to one of his attorneys. Dkt.

No. 11 at 3-5. Because the plaintiff did not know who opened his mail or

emailed it to the prosecutor, the court gave the plaintiff the opportunity to

amend the complaint by November 16, 2018. Dkt. No. 15. The plaintiff

requested an extension of time to amend the complaint; the court granted an

extension until December 21, 2018. Dkt Nos. 16, 17.

      The plaintiff filed an amended complaint on December 7, 2018. Dkt. No.

18. The amended complaint was eighteen pages long and named twenty-one

defendants. Id. At that point, the defendants asked the court to stay the

dispositive motions deadline, dkt. no. 19, and the court granted that request,

dkt. no. 20. But two weeks after he filed the amended complaint, the plaintiff

filed a proposed second amended complaint. Dkt. No. 21. He did not ask the

court’s permission to file this second amended complaint. The second amended

complaint, also eighteen pages long, named twenty-two defendants; the

plaintiff also attached several inmate complaints, including four that were filed

after he filed this federal lawsuit. Id.

      This court did not promptly review the second amended complaint. Over

a year later, the plaintiff filed the current motion for leave to file a third

amended complaint. Dkt. No. 22. He says that he has been subjected to

retaliation by several of the defendants for filing this case. Id. at 3. He asks the

court to dismiss the previous complaints and to allow him to proceed on the

third amended complaint. Id. at 3-4. The defendants responded that they don’t

have an objection to the court allowing the plaintiff to amend his complaint for


                                           2

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 2 of 26 Document 24
a third time, but they do object to the court allowing the plaintiff to add to this

lawsuit claims that defendants retaliated against him for filing it; they argue

that the plaintiff needs to file any retaliation claims in a separate, new lawsuit.

Dkt. No. 23.

      The court will grant the plaintiff’s motion for leave to file a third amended

complaint. Dkt. No. 22. The court need not dismiss the prior complaints; an

amended complaint “supersedes,” or takes the place of any prior complaints.

Flannery v. Recording Indus. Ass’n of America, 354 F.3d 632, 638 n.1 (7th Cir.

2004) (“It is axiomatic that an amended complaint supersedes an original

complaint and renders the original complaint void.”).

A.    Federal Screening Standard

      As the court explained in its original screening order, the court must

dismiss a complaint if the plaintiff raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b). To state a claim, a complaint must contain enough facts,

accepted as true, that make the complaint “plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). The court gives a pro se plaintiff’s allegations, “however inartfully




                                         3

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 3 of 26 Document 24
pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

B.    The Plaintiff’s Allegations

      In the third amended complaint, the plaintiff has named the Wisconsin

Department of Corrections, Scott Eckstein (who was the warden of Green Bay

Correctional Institution at the time of the events in the complaint), Steve

Schueler (who was the deputy warden), John Kind (who was the security

director), Christopher Stevens (who, according to the plaintiff, was a security

supervisor and a mailroom supervisor), Ryan Baumann (who was a Captain,

and the administrative captain at the time of the events in the complaint and

could act as the security director’s designee, dkt. no. 14 at ¶5), William

Swiekatowski (a security supervisor), Jay Van Lanen (a security supervisor),

Katrina Paul (whom the plaintiff describes as “a II Officer”), Andrew Wickman (a

security supervisor), “Officer” Linssen (whom the plaintiff describes as “an

officer”), Chris Heil (a social worker), Daniel P. Cushing (a security supervisor),

Stacey Tilot (whom the plaintiff asserts was “some form of Secretary”), “Sgt.”

Cygan (a mailroom sergeant), Brian Foster (the warden at Waupun Correctional

Institution at the relevant time), Sarah E. Cooper (deputy warden at Waupun),

Anthony Meli (security director at Waupun), Cynthia Radtke (the administrative

captain at Waupun), Cathy Jess (the secretary of the Department of

Corrections at the time), William Pollard (a warden at both Dodge Correctional

Institution and Green Bay), “Captain” Timm (the security supervisor at Dodge

Correctional Institution), Dylon Radtke (the security director at Dodge), “DAI


                                         4

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 4 of 26 Document 24
Assistant Security Chief” (apparently whoever was the security chief at the

Division of Adult Institutions), Karl P. Hayes (an assistant district attorney in

Milwaukee County), David Dalland (an investigator with the Milwaukee County

DA’s office) and Cathy Francois (a supervisor at Green Bay). Id. at 2-6.

      The plaintiff alleges that on November 9, 2015, Milwaukee County

Circuit Court Judge J.D. Watts ordered that his telephone, visitation and mail

privileges be restricted, in response to a motion from defendant Assistant

District Attorney Karl Hayes. Dkt. No. 22-1 at ¶28. There was an exception to

the order—the order did not apply to communications to and from the

defendant’s lawyer. Id.

      In February 2016, the plaintiff was transferred from the Milwaukee

County Jail to Dodge. Id. at ¶29. The plaintiff alleges that a few weeks later, he

received a memo from defendant Timm—the security supervisor at Dodge—

stating that according to the order issued by Judge Watts, all the plaintiff’s

visiting, phone and mail privileges were being rescinded, except for

communications to the plaintiff’s attorney. Id. at ¶30. The plaintiff alleges that

on or about March 27, 2016 (about two weeks after the plaintiff got the memo

from Timm), Timm, Radtke1 and Pollard sent to ADA Hayes and investigator

Dalland constitutionally protected attorney/client mail between the plaintiff

and his lawyer. Id. at ¶31.




1
 The court assumes that the plaintiff means Dylon Radtke, who was the
security director at Dodge, and not Cynthia Radtke, who was an administrative
captain at Waupun, where the plaintiff later would be transferred
                                         5

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 5 of 26 Document 24
      In April 2016, the plaintiff was transferred from Dodge to Waupun. Id. at

¶41. He says that on September 16, 2016, Radtke (the court assumes that this

was Waupun administrator Cynthia Radtke) send him a memo, saying that

under an order from Milwaukee County Circuit Court Judge Joseph Donald,

the “no contact” order had been modified, and he could receive mail while at

Waupun. Id. at ¶42. The plaintiff says that Radtke told him the court had

ordered that the Waupun staff would copy all his mail and provide the mail to

the Milwaukee County DA on request, so the plaintiff was being put on an

“open mail monitor;” all incoming mail would be copied “[w]ith the exception of

communication with your attorney . . . .” Id. The plaintiff alleges that from April

2016 through September 2016, all his communications with his lawyer, as well

as notes he kept in his cell, were photocopied and sent to ADA Hayes and

investigator Dalland. Id. at ¶44. The plaintiff asserts that he wrote to Warden

Foster, deputy warden Cooper, security director Meli and Radtke, telling them

that the Milwaukee County Circuit Court orders did not apply to his

communications with his lawyers, but he says these notifications did not stop

the defendants from violating his privileged communications. Id. at ¶45.

      The plaintiff says that on September 29, 2016, security director Meli sent

a group email to Green Bay defendants Kind, Schueler, Eckstein and Francois,

copied to Waupun defendants Foster, Cooper and Radtke. Id. at ¶¶40, 46. The

email informed Green Bay staff that the defendant was going to be transferred

to Green Bay on September 30, 2016; the email advised Green Bay staff that

the plaintiff was under a no-contact order but that it did not extend to


                                         6

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 6 of 26 Document 24
communications with the plaintiff’s attorney. Id. Meli told Green Bay staff that

he’d send the no-contact order via a separate email. Id. at ¶46.

      The plaintiff was transferred from Dodge to Green Bay on September 30,

2016, and when he arrived, he received a memo from Green Bay supervisor

Francois. Id. at ¶47. The memo informed the plaintiff that the same restrictions

that he’d been under at Dodge—the modified restrictions ordered by Judge

Donald—would be in place at Green Bay, and that his mail would be copied

and provided the DA on request “[w]ith the exception of communication with

your attorney . . . .” Id. The plaintiff says that this memo also was sent to

Green Bay mail room supervisor Stevens via email, and that when Francois

asked Stevens if it was “to his satisfaction,” Stevens replied, “Yes.” Id. at ¶48.

The same day—September 30, 2016—there were several emails sent by

Francois, Eckstein, Stevens and security supervisor Swiekatowski to arrange

how the plaintiff’s mail would be handled; Francois designated social worker

Heil as the person who would handle the plaintiff’s mail before forwarding it to

mail room supervisor Stevens. Id. at ¶¶49-52.

      On October 5, 2016, Radtke shared with Stevens the content of the no-

contact order, including the fact that it did not apply to his mail with his

lawyers. Id. at ¶55. The plaintiff says, however, that just two days later,

Stevens emailed some of the plaintiff’s mail to ADA Hayes without Hayes having

asked, even though the orders specified that the prison would provide the

plaintiff’s mail to the ADAs “upon request.” Id. at ¶56. The plaintiff says that

what Stevens sent on October 7, 2016 was a letter the plaintiff had written to


                                         7

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 7 of 26 Document 24
the secretary of the Department of Corrections, Jon Litscher. Id. at ¶70. Hayes

replied with an email thanking Stevens. Id. at ¶57. The plaintiff contends that

on October 17, 2016, Stevens send to Hayes and Dalland a confidential letter

he wrote to the administrator of the Division of Adult Corrections. Id. at ¶72.

The plaintiff alleges that when Stevens forwarded these two letters to the

prosecutors, he violated Wis. Stat. ¶309.04(3)(a). Id. at ¶¶70, 72.

      On October 25, 2016, Stevens emailed Hayes and Dalland a five-page

letter from the plaintiff to his trial lawyer detailing the plaintiff’s view of the

case and discussion of his defense. Id. at ¶58. The plaintiff says that social

worker Heil intercepted the letter, then forwarded it to Stevens, even though

the first page of the letter was clearly addressed to the plaintiffs’ lawyer. Id.

Again, the DA’s office did not ask for this correspondence. Id.

      ADA Hayes responded the same day, stating

      Capt. Stevens: The latest letter you sent me appears to be a letter
      written by prisoner Antonio Smith to his attorney, Tom Erickson.
      This is a privileged communication. Further, letters written by Smith
      to Attorney Erickson are not subject to the Court’s various orders
      regarding Smith’s mail restrictions. Nor are letters written by
      Attorney Erickson to Smith. Please do not send me (or any law
      enforcement officer) any communications between Antonio Smith
      and his attorney (unless they constitute contraband or admissible
      evidence of a crime).

Id. at ¶59. The plaintiff construes the parenthetical in the last sentence as ADA

Hayes identifying for Stevens a loophole, giving Stevens the impression that if

Stevens thought letters to or from the plaintiff’s counsel constituted

contraband or admissible evidence of a crime, Stevens should forward such

letters despite the court’s orders. Id.


                                           8

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 8 of 26 Document 24
      On November 15, 2016, the plaintiff appeared for a hearing before Judge

Donald at the Milwaukee County Courthouse. Id. at ¶60. The plaintiff says that

for the first time at this hearing, ADA Hayes informed Judge Donald and the

plaintiff’s attorney that Hayes was getting mail from the prison where the

plaintiff was being held, and that one piece of mail he’d received was a letter

between the plaintiff and his lawyer. Id. at ¶61. Hayes told the court and

counsel that he had not opened or read the privileged letter; Judge Donald

thanked Hayes for his integrity and for bringing the issue to the court’s

attention. Id. at ¶62. The judge instructed Hayes not to open or read the letter,

and to delete the mail by which he received it; Hayes agreed that he would do

so. Id. The plaintiff asserts that Hayes lied when he said he had not opened or

read the letter, arguing that Hayes’ October 25, 2016 email response to Stevens

(telling Stevens that Stevens had send a privileged letter and that he wasn’t

supposed to do so) shows that Hayes opened and read the letter. Id. at ¶63.

      The plaintiff alleges that two days later, Hayes emailed Warden Eckstein,

thinking Eckstein for his call and forwarding “the email thread which we

discussed.” Id. at Dkt. No. ¶64. The plaintiff asserts that this email defied

Judge Donald’s order to Hayes to delete the attorney/client letter Hayes had

received from prison staff. Id. He asserts that on several occasions after the

November 15, 2016 hearing before Judge Donald, Stevens continued to send

the plaintiff’s mail to Hayes and Dalland; he argues that this violated Judge

Donald’s orders. Id. at ¶¶65-68.




                                         9

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 9 of 26 Document 24
      The plaintiff alleges that a few months later, on February 8, 2017, Hayes

sent an email to Dalland, asking Dalland to find out the names of the

corrections officers at Dodge and Waupun who had “recovered the letters [the

plaintiff] was attempting to mail out (excluding the mail he sent to his

lawyers).” Id. at ¶32. The plaintiff says that later that same day, Dalland—at

Hayes’s direction—sent an email to Timm (at Dodge) and Radtke (the court

does not know which one), thanking them for their help, indicating that the

DA’s office was preparing for the plaintiff’s trial, asking for the names of the

corrections officers who “actually recovered the outgoing jail letters” that

Dalland received from them “(excluding the letters [the plaintiff] sent to his

lawyer)” and indicating that the prosecutors would need those officers to

testify. Id. at ¶33. The plaintiff says Timm responded that he would do what he

could. Id. at ¶34.

      The plaintiff recounts that between February 9 and 10, 2017, there were

several emails exchanged between Timm and Dalland, with Timm asking to see

the letters in the hope of jogging memories, and eventually stating, “I would

have to review the letters carefully because I probably would have been the one

forwarding them. But not necessarily. So unless you have some documentation

that they were forwarded from a particular Supervisor we probably don’t have

that documentation.” Id. at ¶¶35-39.

      The plaintiff asserts that on February 27, 2017, Stevens emailed

Eckstein and said he asked Hayes whether Hayes continued to need the

plaintiff’s mail. Id. at ¶69. Hayes apparently responded that the plaintiff’s case


                                         10

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 10 of 26 Document 24
wouldn’t be closed until the plaintiff was sentenced in April, but that the

previous week, the court had modified its order. Hayes said, “Antonio Smith is

no longer restricted by the court from having visitors, or from sending mail.” Id.

Hayes told Stevens that whatever restrictions the institution placed on the

plaintiff were up to the institution, but that it was not necessary to send Hayes

copies of the plaintiff’s mail anymore, “(unless of course it is contraband, and

you believe it may be of evidentiary value to me).” Id.

      The plaintiff filed this lawsuit on May 11, 2017.

      The plaintiff maintains that over a month later, on June 20, 2017,

defendant Linssen delivered to the plaintiff a letter addressed to the plaintiff

from a law firm; the plaintiff says the letter had been opened prior to it being

delivered to him. Id. at ¶74. The plaintiff believes that the letter was opened (by

whom, he does not say) in retaliation for all the complaints the plaintiff had

made against Stevens and the mailroom staff, as well as for the plaintiff filing

this lawsuit. Id. The plaintiff also asserts that on September 12, 2017, Stevens

opened and reviewed a letter to the plaintiff from the State Public Defender’s

Office. Id. at ¶73.

      The plaintiff says that on February 2, 2018, he filed an inmate

complaint, alleging that Stevens and Green Bay had withheld mail he’d sent to

a Brown County Circuit Court judge and an attorney, and that this had caused

him to be late in filing a motion in a civil case. Id. at ¶75. The plaintiff says the

complaint examiner affirmed the complaint. Id. He states that security

supervisor Swiekatowski “claimed that the two legal pieces of mail was located


                                         11

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 11 of 26 Document 24
by him inside of defendant Stevens mailbox.” Id. Again, the plaintiff asserts

that the mail was withheld from him in retaliation for filing institution

complaints and for filing this lawsuit. Id.

      In June 2018, the plaintiff wrote an essay about the negative

psychological effects of long-term solitary confinement, titled “Satan’s Metal

Doors to Hell.” Id. at ¶76. The essay talked about several of the defendants in

this suit. Id. It appears that the plaintiff had someone send the essay for

publishing and distribution, and a copy was sent back to the plaintiff. Id. He

says, however, that Swiekatowski, Schueler, Eckstein and Kind conspired to

deny him a copy of his own essay, that the essay was forwarded to the director

of the Division of Adult Institutions and that the essay was “denied.” Id. The

plaintiff asserts that the defendants violated his right to free speech under the

First Amendment and retaliated against him for criticizing the Department of

Corrections and for filing this lawsuit. Id.

      The plaintiff cites more instances in 2018—he says he received legal

correspondence postmarked a month earlier, and complained about it;

Swiekatowksi told the complaint examiner that he had looked around for the

mail, found it and sent it to the plaintiff, id. at ¶77; and that on November 2,

2018 he got legal mail that had been opened before he got it, id. at ¶78. He

says that on December 12, 2018 he received an email from a law firm that had

been opened before he received it; he says that an Officer Taylor told him that

envelope already was opened when it came from the mail room. Id. at ¶92.

Again on December 28, 2018, the plaintiff received a letter from a law firm that


                                         12

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 12 of 26 Document 24
had been opened before he received it; an Officer Whiting told him the letter

already had been opened when it came from the mail room. Id. at ¶93. On

March 7, 2019, the plaintiff visited the mail room, where he learned from

property room officer Vertz that a letter he’d received from a law firm months

prior had been opened. Id. at ¶94. Vertz did not know who opened the mail,

but he stated that he knew the plaintiff had had trouble with this before, and

recommended that the plaintiff file a complaint. Id. The plaintiff believes that

all of these instances occurred in retaliation for his filing this lawsuit; he had,

as of the date he drafted the third amended complaint, been on mail

monitoring for some four years, and he believes that this is the way Stevens,

Kind, Eckstein, Schueler, Baumann, Van Lanen, Swiekatowski and Pollard

retaliate against him and harass him for suing them. Id. at ¶95.

      The plaintiff says that on November 27, 2018, “II Officer” Paul came to

him and told him that “they” were trying to get Paul to “lie on” the plaintiff and

to write a conduct report against the plaintiff. Id. at ¶79. When the plaintiff

asked who “they” were, Paul identified Van Lanen and Kind. Id. Paul said he

refused to lie about the plaintiff, and that Francois and a Sgt. Kholer had

agreed that the plaintiff had not threatened Paul, telling Paul not to lie for

anyone. Id. Paul warned the plaintiff that “they” were about to place him in

solitary. Id. The plaintiff says two inmates heard all this. Id. That same day, the

plaintiff was placed in solitary pending investigation for making threats to an

officer. Id. at ¶80.




                                         13

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 13 of 26 Document 24
      On December 5, 2018, a lieutenant he didn’t know came to solitary to

talk to the plaintiff. Id. at 81. This lieutenant told the plaintiff that Paul had

written a conduct report about the plaintiff as instructed by her supervisors,

but that it hadn’t “amount[ed] to threats,” so Kind had told Paul to rewrite it.

Id. The lieutenant told the plaintiff that the lieutenant had wanted to take the

plaintiff’s statement and follow up, but that Stevens was leading the

investigation. Id. The lieutenant expressed confusion as to why the plaintiff had

been placed in solitary and indicated that he would recommend to Kind that

the plaintiff be released from solitary immediately. Id.

      Several days later, the lieutenant returned and told the plaintiff that he

had emailed Kind, saying the lieutenant found no violations by the plaintiff and

recommending that the plaintiff be released from solitary. Id. at ¶82. The

lieutenant also said that he had talked with Paul, who confirmed the plaintiff

never threatened her. Id.

      The plaintiff asserts that on December 10, 2018, Van Lanen—supervisor

of the restricted housing unit—told the plaintiff that because they could not get

him on threats, the plaintiff would be served with a conduct report for soliciting

staff. Id. at ¶83. It appears that Stevens did write a conduct report against the

plaintiff. Id. at ¶84. But, the plaintiff says, Swiekatowski denied his request to

have Paul and a Captain Cushing appear at the administrative hearing;

instead, they were allowed to provide written statements. Id. at ¶85. The

plaintiff says that Paul wrote that the plaintiff never solicited her or asked for

special attention. Id. Nonetheless, security supervisor Wickman found the


                                          14

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 14 of 26 Document 24
plaintiff guilty of soliciting staff. Id. at ¶87. The plaintiff appealed, id. at ¶88,

and Warden Pollard reversed, finding that the charge was not substantiated, id.

at ¶89. The plaintiff believes that the conduct report, and the finding of guilt,

all were in retaliation for his filing this case. Id. at ¶91.

      The plaintiff asserts that the defendants have violated his First, Fourth

and Fourteenth Amendment rights. Id. at ¶96. He seeks punitive damages and

an order directing the Department of Corrections to allow him to receive his

“Satan’s Metal Doors to Hell” essay. Id. at page 25.

C.    The Court’s Analysis

      In its original screening order, the court found that the plaintiff’s

allegations implicated three potential constitutional provisions: the First

Amendment right to send and receive mail; the Sixth Amendment right to

counsel; and the Fourteenth Amendment right of access to the courts. These

are the causes of action the plaintiff has pleaded in the third amended

complaint.

      The court begins with the fact that in the third amended complaint, the

plaintiff has named the Wisconsin Department of Corrections as a defendant.

The Department of Corrections is an agency of the state of Wisconsin. “[A] state

and its agencies are not suable ‘persons’ within the meaning of section 1982 . .

. .” Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 70-71 (1989)); see also Nelson v. Gegare, No.

19-cv-510, 2020 WL 1862978, at *4 (E.D. Wis. April 14, 2020); Hamilton v.




                                           15

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 15 of 26 Document 24
Miller, No. 18-cv-47, 2018 WL 4215610, at *2 (E.D. Wis. Aug. 31, 2018). The

court will dismiss the Wisconsin Department of Corrections as a defendant.

      The court also agrees with the defendants that the plaintiff’s claims of

retaliation do not belong in this lawsuit. The plaintiff filed this suit on May 11,

2017. It is appropriate for him to include in the third amended complaint

events that occurred before that date. But the last twenty or so paragraphs of

the third amended complaint allege that certain defendants took various

actions—opening his legal mail, writing up false conduct reports against him,

having him put in solitary—as retaliation against him for filing this suit. As the

district court for the Western District has noted, allowing a plaintiff to include

in one complaint the underlying conduct and claims of retaliation based on

suing for that underlying conduct can “complicat[e] issues.” Upthegrove v.

Kuka, No. 5-C-153-C, 2005 WL 2781747, at *2 (W.D. Wis. Oct. 21, 2005).

“[A]llowing ongoing claims of retaliation to be added to a lawsuit as the lawsuit

progresses could result in a lawsuit’s life being extended indefinitely.”

Fitzgerald v. Greer, No. 07-C-61-C, 2007 WL 5490138, at *1 (W.D. Wis. April 2,

2007). Allowing a plaintiff to add claims of retaliation as they occur “risk[s]

delaying resolution of the case indefinitely while the parties litigate and

conduct discovery on each discrete instance of retaliation that may occur while

the lawsuit progresses.” Atkinson v. Mackinnon, No. 14-C-736-bbc, 2015 WL

13658057, at *1 (Oct. 29, 2015).

      The court is not saying that the plaintiff cannot sue the defendants he

believes have been retaliating against him, only that he must bring his


                                         16

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 16 of 26 Document 24
retaliation claims in a separate lawsuit. The court will dismiss defendants

Linssen, Baumann, Van Lanen, Paul, Cushing and Wickman, and will not

allow the plaintiff to proceed on retaliation claims against any other

defendants.

      The third amended complaint names Stacey Tilot, “Sgt.” Cygan, the

director of the Division of Adult Institutions and Cathy Jess as defendants, but

does not allege that any of them took any actions against the plaintiff. Perhaps

the plaintiff sued Cygan because of his/her affiliation with the mail room.

Perhaps he sued Jess because she was the secretary of the Department of

Corrections at the time of the events described in the complaint, or the security

chief of the Division of Adult Institutions for the same reason. The court can’t

tell why the plaintiff would have sued Tilot. But for a government official to be

liable under 42 U.S.C. §1983, that official personally must have caused the

deprivation of the plaintiff’s constitutional rights. Palmer v. Marion Cty., 327

F.3d 588, 594 (7th Cir. 2003) (quoting Kelly v. Mun. Courts of Marion Cty., 97

F.3d 902, 090 (7th Cir. 1996)). The plaintiff must show that the individual “at

least acquiesced in some demonstrable way in the alleged constitutional

violation.” Id. And as to Jess, “§ 1983 does not allow actions against

individuals merely for their supervisory role of others.” Id. (quoting Zimmerman

v. Tribble, 226 F.3d 568, 574 (7th Cir. 2000)). The court will dismiss Tilot,

Cygan, the security chief of the Division of Adult Institutions and Jess as

defendants.




                                        17

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 17 of 26 Document 24
      “Inmates have a First Amendment right both to send and receive mail . . .

.” Kaufman v. McCaughtrey, 419 F.3d 678, 685 (7th Cir. 2005). Prison officials

may restrict a prisoner’s right to mail only where the restriction is “reasonably

related to legitimate penological interests” such as “crime deterrence, prisoner

rehabilitation, and protecting the safety of prison guards or inmates.” Van den

Bosh v. Raemisch, 658 F.3d 778, 785 (7th Cir. 2001) (citations omitted). The

orders issued by Judges Watts and Donald provided the basis for the Dodge,

Waupun and Green Bay defendants to restrict the plaintiff’s communications,

including his mail. But the plaintiff alleges that the orders made clear that they

did not apply to his communications with his lawyers. Any restriction that

impacted the plaintiff’s right to send mail to or receive mail from his lawyers

would not be reasonably related to legitimate penological interests (and would

violate the judges’ orders).

      The plaintiff does not allege so much that the defendants at Dodge,

Waupun and Green Bay prevented him from sending mail to or receiving mail

from his lawyers. Instead, he alleges that the defendants monitored and opened

his legal mail and, in several instances, forwarded that mail—without any

request from the DA’s office—to ADA Hayes. The plaintiff says that on March

27, 2016, while he was at Dodge, Timm, Dylon Radtke and Pollard forwarded

his attorney/client mail to Hayes, although they knew the judges’ no-contact

orders did not require them to do so. The plaintiff says that between April and

September 2016, his legal mail was copied and forwarded to Hayes, even

though Cynthia Radtke knew that the Milwaukee County orders did not require


                                        18

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 18 of 26 Document 24
this and even though he wrote to Radtke, Foster, Cooper and Meli several

times, complaining about the issue. Finally, the plaintiff says that at Green

Bay, Francois, Stevens, Eckstein, Swiekatowksi and Heil were aware that the

no-contact orders did not apply to his legal mail, yet Stevens sent Hayes the

five-page letter the plaintiff had written to his lawyer outlining his entire case—

the letter that was discussed at the hearing before Judge Donald in November

2016.

        While prison officials may examine prisoner mail to make sure it does not

contain contraband, Kaufman, 419 F.3d at 685 (citing Wolff v. McDonnell, 418

U.S. 539, 576 (1974) and Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999)),

legal mail “is entitled to greater protections because of the potential for

interference with [the] right of access to the courts,” Kaufman, 419 F.3d at 685.

“[W]hen a prison receives a letter for an inmate that is marked with an

attorney’s name and a warning that the letter is legal mail, officials potentially

violate the inmate’s rights if they open the letter outside of the inmate’s

presence.” Id.

        The plaintiff does not say who opened his mail at any of the three

institutions, although he appears to believe that it was Stevens who opened the

legal mail at Green Bay. The court will allow the plaintiff to proceed on a First

Amendment claim that Stevens opened his legal mail outside of his presence.

        The plaintiff claims that Timm, Dylon Radtke and Pollard sent his legal

mail to Hayes in March 2016, and that Stevens sent his legal mail to Hayes in

the fall of that year. The plaintiff also alleges that Hayes must have read these


                                         19

         Case 2:17-cv-00667-PP Filed 07/13/20 Page 19 of 26 Document 24
communications, despite a court order excepting them. The Seventh Circuit

has discussed whether a prison official’s reading of an inmate’s legal mail

violations the Constitution. In Guajardo-Palma v. Martinson, the court

explained:

      Suppose a letter arrives at the prison that is known to be from a
      prisoner’s lawyer to the prisoner, and a prison guard reads it and
      makes a copy for his superiors in order to give them insight into
      their opponent’s litigation strategy. Gomez v. Vernon, 255 F.3d 1118,
      1123-24, 1133 (9th Cir. 2001). This would give the defendants a
      litigating advantage sufficient, the cases hold, to violate the
      prisoner’s constitutional right to access to the courts (on which see
      Christopher v. Harbury, 536 U.S. 403, 412-13 . . . (2002)); Lewis v.
      Casey, 518 U.S. 343, 350-51, 354 . . . (1996), and Bounds v. Smith,
      430 U.S. 817, 828-29 . . . (1977)). “The Fourteenth Amendment
      guarantees meaningful access to courts, [and] . . . the opportunity
      to communicate privately with an attorney is an important part of
      that meaningful access.” Dreher v. Sielaff, 636 F.2d 1141, 1143 (7th
      Cir. 1980); see also id. at 1143-46; Merriweather v. Zamora, 569 F.3d
      307, 315-17 (6th Cir. 2009); Al-Amin v. Smith, 511 F.3d 1317, 1325-
      35 (11th Cir. 2008); Brewer v. Wilkinson, 3 F.3d 816, 820 (5th Cir.
      1993). Not that the lawyer-client privilege is constitutional. Maness
      v. Meyers, 419 U.S. 449, 466 n.15 . . . (1975); Lange v. Young, 869
      F.2d 1008, 1012 n.2 (7th Cir. 1989); Smith v. Moore, 137 F.3d 808,
      819-20 (4th Cir. 1998); Clutchette v. Rushen, 770 F.2d 1469, 1471
      (9th Cir. 1985). But bestowing it on one side of a litigation and
      denying it to the other side can place the denied side at a critical
      disadvantage.

      And so with prison officials’ reading a prisoner’s mail to his lawyer.
      Jones v. Caruso, 569 F.3d 258, 267-68 (6th Cir. 1009); Bell-Bey v.
      Williams, 87 F.3d 832, 836-40 (6th Cir. 1996); see also Thornburgh
      v. Abbott, 490 U.S. 401, 411-12 and n.10 . . . (1989). The attorney-
      client privilege is centrally concerned with confidences
      communicated by the client to his lawyer in order to enable the
      lawyer to formulate an effective litigation strategy.

      A number of cases characterize the reading of mail to or from a
      prisoner’s lawyer in a pending or impending litigation as infringing
      the right of free speech rather than or in addition to the right of
      access to courts. The theory is that reading communications
      between a lawyer and his client “chills the individual’s ability to


                                        20

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 20 of 26 Document 24
      engage in protected speech.” Denius v. Dunlap, 209 F.3d 944, 954
      (7th Cir. 2000); see also, e.g., Jones v. Brown, 461 F.3d 353, 358-60
      (3d Cir. 2006); Davis v. Goord, 320 F.3d 346, 351-52 (2d Cir. 2003);
      Brewer v. Wilkinson, supra, 3 F.3d at 821, 825-26. But since the
      purpose of confidential communication with one’s lawyer is to win a
      case rather than to enrich the marketplace of ideas, it seems more
      straightforward to base the concern with destroying that
      confidentiality on the right of access to the courts (or, as we’re about
      to point out, on the due process right to a fair hearing). The Supreme
      Court in Wolff v. McDonnell, 418 U.S. 539, 576 . . . (1974), left open
      whether “inspection of incoming mail from an attorney placed an
      obstacle to access to the courts,” but a number of cases at our level
      have taken that approach, as we’ve seen.

Guajardo-Palma v. Martinson, 622 F.3d 801, 802-803 (7th Cir. 2010).

      The court went on to discuss the balance between the prison’s need to

ensure that the letter is legal mail with the prisoner’s right to access the courts,

but concluded that “the interception of a criminal defendant’s confidential

communications with his lawyer is subject to harmless-error analysis . . . .” Id.

at 805-806.

      The plaintiff’s allegations against Dodge staff members Timm, Dylon

Radtke and Pollard are not detailed; he simply states that they sent Hayes and

Dalland his attorney-client communications in May 2016. This is enough, at

the screening stage, for the plaintiff to state Fourteenth Amendment access-to-

courts claims against Timm, Dylon Radtke and Pollard. The plaintiff also has

stated a Fourteenth Amendment access-to-courts claim against Stevens, who

allegedly sent Hayes the plaintiff’s legal mail from Green Bay. He claims that

Heil intercepted the letter but forwarded it to Stevens even though it clearly

was from his lawyer. The court will allow the plaintiff to proceed on a

Fourteenth Amendment claim against Heil.


                                         21

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 21 of 26 Document 24
      The plaintiff also claims that Stevens sent Hayes and Dalland letters the

plaintiff wrote to the secretary of the Department of Corrections and the

director of the Division of Adult Institutions; he says this violated Wis. Stat.

§309.4(3)(a). Section 309.4(3)(a) is a part of the Wisconsin Administrative Code.

It prohibits prison staff from opening or reading inmate mail sent to or received

from the secretary of the DOC or the director of the division unless the prison

security director has reason to believe that the correspondence contains

contraband. Wis. Admin. §§ DOC 309.04(3)(e) and (f). The Seventh Circuit has

held that violation of a state law—specifically this one—“is not a ground for a

federal civil rights suit.” Guajardo-Palma, 622 F.3d at 806. The court will not

allow the plaintiff to proceed on a claim that Stevens violated Wis. Admin.

§DOC 309.04(3).

      With regard to Cynthia Radtke, Foster, Cooper and Meli at Waupun and

Francois, Eckstein and Swiekatowski at Green Bay, the plaintiff appears to

allege that although he told them (perhaps more than once) that his legal mail

was excluded from the judges’ no-contact order and from monitoring orders,

they failed to stop anyone from sending his legal mail to Hayes and Dalland. To

show that a prison official is liable for failing to intervene in a constitutional

violation, the plaintiff must show that the official “(1) knew that a

constitutional violation was committed; and (2) had had a realistic opportunity

to prevent it.” Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017)

(citing Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994)). The plaintiff has

alleged that Cynthia Radtke, Foster, Cooper, Meli, Francois, Eckstein, Kind,


                                          22

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 22 of 26 Document 24
Schueler and Swiekatowski knew that the Milwaukee County judges’ orders did

not apply to legal mail. He also has alleged that he wrote to Cynthia Radke,

Foster, Cooper and Meli, telling them that the orders did not apply to legal

mail, but that they did nothing. The plaintiff has not alleged that any of these

defendants knew that someone was sending his legal mail to Hayes and

Dalland, or that they knew in time to intervene and stop it. The court will not

allow the plaintiff to proceed on failure to intervene claims against Cynthia

Radke, Foster, Cooper, Meli, Francois, Eckstein, Kind, Schueler or

Swiekatowski.

      Finally, the plaintiff claims that ADA Hayes and investigator Dalland

violated his constitutional rights. The petitioner asserts that Hayes received his

privileged correspondence—at least the five-page letter forwarded by Stevens—

and that he lied to Judge Donald about not having opened it or read it.

“[P]rosecutors enjoy absolute immunity from suit for any conduct taken in the

course of initiating or pursuing a criminal prosecution because such conduct is

‘intimately associated with the judicial phase of the criminal process.’” Griffin

v. Laurie Bondar, Cathy Coulson, Denise Tuttle, No. 20-cv-380-JPS, 2020 WL

3546814, at *2 (E.D. Wis. June 30, 2020) (quoting Imbler v. Pachtman, 424

U.S. 409, 430-31 (1976)). Whether an action falls within the scope of the

prosecutor’s duties depends on whether, at the time the prosecutor takes an

action, he is “acting as an officer of the court, as well as on his action’s

relatedness to the judicial phase of the criminal process.” Fields .v Wharrie,

672 F.3d 505, 510 (7th Cir. 2012) (citing Imbler, 424 U.S. at 430, 431 n.22).


                                         23

        Case 2:17-cv-00667-PP Filed 07/13/20 Page 23 of 26 Document 24
      The facts indicate that Hayes reviewed the plaintiff’s correspondence in

connection with preparation for the plaintiff’s criminal trial. In preparing for

that trial, he was acting as an officer of the court, and his actions were related

to the judicial phase of the criminal process. He enjoys absolute immunity for

the actions he took in that capacity.2 And the plaintiff has made no allegations

against Dalland. The court will dismiss Hayes and Dalland as defendants.

      The court will not allow the plaintiff to file any further amendments to

the complaint. He has amended the complaint three times since filing his

original complaint in May 2017. It is time for the case to move forward. Once

the defendants have answered or otherwise responded to the complaint, the

court will determine what next steps are necessary. If the plaintiff wishes to

proceed on his retaliation claims, he may file those in a separate lawsuit.

D.    Conclusion

      The court GRANTS the plaintiff’s motion to amend civil rights complaint.

Dkt. No. 22.

      The court DISMISSES defendants Wisconsin Department of Corrections,

“Officer Linssen,” Ryan Baumann, Jay Van Lanen, Katrina Paul, Daniel P.

Cushing, Andrew T. Wickman, Stacey Tilot, “Sgt.” Cygan, Cathy A. Jess, the

security chief of the Division of Adult Institutions, Cynthia Radtke, Brian



2
  The court also notes that the plaintiff assumes that Hayes must have opened
and read the letter Stevens forwarded him, or he would not have known that it
was legal correspondence, which is the basis for his assumption that Hayes
lied to Judge Donald. That assumption is not necessarily true. The fact that
Hayes told Stevens and Judge Donald that the letter was from a lawyer does
not mean that he read the five-page letter.
                                        24

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 24 of 26 Document 24
Foster, Sarah Cooper, Anthony Meli, Francois, Scott Eckstein, John Kind,

Steve Schueler, William Swiekatowski, Karl P. Hayes and David Dalland.

      The court ORDERS that under an informal service agreement between

the Wisconsin Department of Corrections and this court, the clerk’s office shall

electronically send copies of the plaintiff’s complaint and this order to the

Wisconsin Department of Corrections for service on the defendants Christopher

Stevens, Chris Heil, William Pollard, Capt. Timm and Dylon Radtke.

      The court ORDERS defendants Stevens, Heil, Pollard, Timm and Dylon

Radtke to file a responsive pleading to the complaint.

      The court ORDERS that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive

motions.

      The court ORDERS that, under the Prisoner E-Filing Program, the

plaintiff shall submit all correspondence and case filings to institution staff,

who will scan and e-mail documents to the court.3 If the plaintiff is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202


3
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge
Correctional Institution, Green Bay Correctional Institution, Waupun
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                         25

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 25 of 26 Document 24
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      The court advises plaintiff that, if he fails to file documents or take other

required actions by the deadlines the court sets, the court may dismiss the

case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated in Milwaukee, Wisconsin, this 13th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         26

       Case 2:17-cv-00667-PP Filed 07/13/20 Page 26 of 26 Document 24
